Case 8:19-bk-06476-CPM Doc14_ Filed 07/24/19 Page 1 of 12

Fill in this information to identify the case:

   

   

Debtorname __ Reliable Associates, Inc.

 

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

 

Case number (ifknown) 8:19-bk-06476

OO Check if this is an
amended filing

 

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals 12/15

Summary of Assets

 

1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

1a. Real property: 0.00
Copy line 88 from Schedule A/B.........ccccessseesssessssssssssessectssssiesssiusssessresritansssisssiesssussitesitesisessitesieeceeeseeseceeceee. $ :

1b. Total personal property:
Copy line 91A from Schedule A/B

$ 32,941.06

1c. Total of all property:

Copy line 92 from Schedule A/B $ 32,941.06

GEGe Summary of Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D $ 0.00

3. | Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

3a. Total claim amounts of priority unsecured claims:
Copy the total claims from Part 1 from line 5a of Schedule E/E

$ 45,984.74

3b. Total amount of claims of nonpriority amount of unsecured claims:

 

 

 

 

Copy the total of the amount of claims from Part 2 from line 5b Of Schedule E/F 0c ccccccccscccscscsscevevececseseseeecee, +$ 63,876.72
4. Total Wabbilities «.........sssssssssnssesscssssnsoneessssssssssuesnsseesesssncecnenssbsusssosssvnnesseusnessessansessuasatapvesassesgaseeeeccccccccce,
Lines 2 + 3a+ 3b $ 109,861.46
Official Form 206Sum Summary of Assets and Liabilities for Non-Individuals page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
e 83°19-bk-06476-CPM Doc 14 _ Filed 07/24/19 Page 2of12

Fill in this information to identify the case:

   

Debtorname Reliable Associates, Inc.

 

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

 

Case number (ifknown) 8:19-bk-06476

 

O Check if this is an
amended filing

 

Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property 1215

 

 

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor's interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.

Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

 

ONo. Go to Part 2.

@ Yes Fill in the information below.
All cash or cash equivalents owned or controlled by the debtor Current value of
debtor's interest

 

 

3. Checking, savings, money market, or financial brokerage accounts (Identify all)
Name of institution (bank or brokerage firm) Type of account Last 4 digits of account
number
Business checking
3.1. Bank of America account 3628 $5,939.06
Business savings
3.2. Bank of America account 1686 $2.00

 

 

4. Other cash equivalents (/dentify all)

5. Total of Part 1. $5,941.06
Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

 

 

HI No. Goto Part 3.
CO Yes Fill in the information below.

Accounts receivable
10. Does the debtor have any accounts receivable?

CI No. Go to Part 4.
I Yes Fill in the information below.

11. Accounts receivable

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-06476-CPM Doc14 Filed 07/24/19 Page 3 of 12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor Reliable Associates, Inc. Case number (if known) 8:19-bk-06476
Name
11a. 90 days old or less: 25,000.00 - 0.00 =... $25,000.00
face amount doubtful or uncollectible accounts
12) Total of Part 3. $25,000.00
Current value on lines 11a + 11b = line 12. Copy the total to line 82.
GER 'nvestments
13. Does the debtor own any investments?
HI No. Goto Part 5.
0 Yes Fill in the information below.
CEE ventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?
No. Goto Part 6.
CO Yes Fill in the information below.
GE Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
H No. Go to Part 7.
C1 Yes Fill in the information below.
GEER Ottice furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
CI No. Go to Part 8.
@ Yes Fill in the information below.
General description Net book value of Valuation method used Current value of
debtor's interest for current value debtor's interest
(Where available)
39. Office furniture
4 chairs, 2 desks, filing cabinet $0.00 $1,000.00
40. Office fixtures
41. Office equipment, including all computer equipment and
communication systems equipment and software
2 computers, 2 printerrs, fax machine, phone,
shredder $0.00 $1,000.00
42. Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork:
books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
collections; other collections, memorabilia, or collectibles
43. Total of Part 7. $2,000.00
Add lines 39 through 42. Copy the total to line 86.
44. Is a depreciation schedule available for any of the property listed in Part 7?
BNo
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 8:19-bk-06476-CPM Doc14 Filed 07/24/19 Page 4 of 12

Debtor Reliable Associates, Inc. Case number (/f known) 8:19-bk-06476

Name

0 Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?

HNo
0 Yes

CEE Machinery, equipment, and vehicles

 

46. Does the debtor own or lease any machinery, equipment, or vehicles?

HE No. Goto Part 9.
O Yes Fill in the information below.

 

Real property
54. Does the debtor own or lease any real property?

Hi No. Go to Part 10.
0 Yes Fill in the information below.

Intangibles and intellectual property

 

59. Does the debtor have any interests in intangibles or intellectual property?

No. Go to Part 11.
Yes Fill in the information below.

General description Net book value of
debtor's interest
(Where available)

Valuation method used
for current value

Current value of
debtor's interest

 

 

 

60. Patents, copyrights, trademarks, and trade secrets
61. Internet domain names and websites
62. Licenses, franchises, and royalties
63. Customer lists, mailing lists, or other compilations
Customer list $0.00 Unknown
64. Other intangibles, or intellectual property
65. Goodwill
66. Total of Part 10. $0.00

Add lines 60 through 65. Copy the total to line 89.

67. Do your lists or records include personally identifiable information of customers

HNo
O Yes

 

 

 

68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?

HNo
O Yes

69. Has any of the property listed in Part 10 been appraised by a professional within the last year?

HNo
0 Yes

All other assets

(as defined in 11 U.S.C.§§ 101(41A) and 107?

 

70. Does the debtor own any other assets that have not yet been reported on this form?

Include all interests in executory contracts and unexpired leases not previously reported on this form.
Official Form 206A/B Schedule A/B Assets - Real and Personal Property

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 3

Best Case Bankruptcy
Case 8:19-bk-06476-CPM Doc14 Filed 07/24/19 Page 5 of 12

Debtor Reliable Associates, Inc. Case number (/f known) 8:19-bk-06476

 

Name

No. Go to Part 12.
O Yes Fill in the information below.

Official Form 206A/B Schedule A/B Assets - Real and Personal Property
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 4

Best Case Bankruptcy
Case 8:19-bk-06476-CPM Doc14 Filed 07/24/19 Page 6 of 12

Debtor Reliable Associates, Inc. Case number (/f known) 8:19-bk-06476

 

Name

GEER Senay

In Part 12 copy all of the totals from the earlier parts of the form

 

 

80. Cash, cash equivalents, and financial assets.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copy line 5, Part 1 $5,941.06
81. Deposits and prepayments. Copy line 9, Part 2. $0.00
82. Accounts receivable. Copy line 12, Part 3. $25,000.00
83. Investments. Copy line 17, Part 4. $0.00
84. Inventory. Copy line 23, Part 5. $0.00
85. Farming and fishing-related assets. Copy line 33, Part 6. $0.00
86. Office furniture, fixtures, and equipment; and collectibles.
Copy line 43, Part 7. $2,000.00
87. Machinery, equipment, and vehicles. Copy line 51, Part 8. $0.00
88. Real property. Copy line 56, Part 9........ccccccccccccsssssssssesssessesssssesssesseessesssessissssssessvesessaecaveesee > $0.00
89. Intangibles and inteliectual property. Copy line 66, Part 10. $0.00
90. All other assets. Copy line 78, Part 11. + $0.00
91. Total. Add lines 80 through 90 for each column $32,941.06 | +91b. $0.00
92. Total of all property on Schedule A/B. Add lines 91a+91b=92 $32,941.06
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 5

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
-bk-06476-CPM Doc 14 _ Filed 07/24/19 Page 7 of 12

Fill in this information to identify the case:

  

Debtorname Reliable Associates, Inc.

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

Case number (ifknown) 8:19-bk-06476

 

O Check if this is an
amended filing

 

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible.

1. Do any creditors have claims secured by debtor's property?

No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
CO Yes. Fill in all of the information below.

Official Form 206D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
€ 8:19-bk-06476-CPM Doc 14_ Filed 07/24/19 Page 8of12

Fill in this information to identify the case:

   

Debtorname _ Reliable Associates, Inc.

 

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

 

Case number (if known)

8:19-bk-06476

 

O Check if this is an
amended filing

 

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 41 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 

GEXSBMM List All Creditors with PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

D1 No. Go to Part 2.

& Yes. Go to line 2.

2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
with priority unsecured claims, fill out and attach the Additional Page of Part 1.

Total claim Priority amount

Priority creditor's name and mailing address

Internal Revenue Service
P O Box 7346

As of the petition filing date, the claim is:
Check all that apply.
O Contingent

$45,984.74 $0.00

 

Philadelphia, PA 19101-7346

 

Date or dates debt was incurred

OD unliquidated
O Disputed

Basis for the claim:

 

Last 4 digits of account number 8689

Specify Code subsection of PRIORITY
unsecured claim: 11 U.S.C. § 507(a) (8)

Is the claim subject to offset?
BNno
O yes

 

GENE List All Creditors with NONPRIORITY Unsecured Claims
3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill

out and attach the Additional Page of Part 2.

Amount of claim

 

 

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $13,294.72
Bank of America O Contingent
P O Box 15796 OD unliquidated
Wilmington, DE 19886-5796 O pisputed
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number 2219
Is the claim subject to offset? a No Dyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $50,582.00
Rapid Finance Services LLC C1 Contingent
4500 East West Highway DO unliquidated
Sixth Floor C1 pieputed
Bethesda, MD 20814
Date(s) debt was incurred _ Paels fortheciainn
Last 4 digits of account number 5327 Is the claim subject to offset? Bn O Yes
GETCERME List Others to Be Notified About Unsecured Claims
Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

30418 Best Case Bankruptcy
Debtor

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2.

Case 8:19-bk-06476-CPM Doc14 Filed 07/24/19 Page 9 of 12
Case number (if known) 8:19-bk-06476

Reliable Associates, Inc.

Name

 

assignees of claims listed above, and attorneys for unsecured creditors.

Examples of entities that may be listed are collection agencies,

If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

Name and mailing address

On which line in Part1 or Part 2 is the Last 4 digits of

related creditor (if any) listed?

account number, if

 

 

 

any
41 Internal Revenue Service
Attn: Lenese Wilson R. O. Line 2.1. _
3848 W Columbus Drive /
Tampa, FL 33607 O Not listed. Explain _
4.2 U.S Attorney General
Department of Justice Line 2.1. 7
950 Pennsylvania Avenue, NW Oo / /
Washington, DC 20530-0001 Notheted: Expiain
4.3 U.S. Attorney General
Attn. Civil Process Clerk Line 2.1. _
400 N. Tampa Street / /
Suite 3200 O Not listed. Explain an
Tampa, FL 33602
4.4

US Dept of Justice Tax Div
P O Box 14198

Ben Franklin Station
Washington, DC 20024

Line 2.1

O Notlisted. Explain

 

GERZEEE Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.

$a. Total claims from Part 1
5b. Total claims from Part 2

5c. Total of Parts 1 and 2

Lines 5a + 5b = 5c.

Official Form 206 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

 

~ 45,984.74

 

 

5a. $
5b. + $ 63,876.72
5c. $ 109,861.46

 

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

Page 2 of 2
Best Case Bankruptcy
36 3:19-bk-06476-CPM Doc14_ Filed 07/24/19 Page 10 of 12

Fill in this information to identify the case:

  

Debtorname __ Reliable Associates, Inc.

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

Case number (ifknown) 8:19-bk-06476

 

O Check if this is an
amended filing

 

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1. Does the debtor have any executory contracts or unexpired leases?
CI No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.

@ Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal Property
(Official Form 206A/B).

2. List all contracts and unexpired leases State the name and mailing address for all other parties with
whom the debtor has an executory contract or unexpired
lease

2. State what the contract or Non-residential lease

lease is for and the nature of | agreement for lease of
the debtor's interest Debtor's business

premises located at
6701 Memorial
Highway, Tampa, FL

 

 

33615
State the term remaining Peppermound Properties Inc.
Attn: Ted Daugherty
List the contract number of any 6105 Memorial Hwy Suite A
government contract Tampa, FL 33615
Official Form 206G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
-06476-CPM Doc 14 _ Filed 07/24/19 Page 11 of 12

Fill in this information to identify the case:

  

Debtorname Reliable Associates, Inc.

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

 

Case number (if known) §8:19-bk-06476

 

O Check if this is an
amended filing

 

Official Form 206H
Schedule H: Your Codebtors 12/45

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

1. Do you have any codebtors?

Hl No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
O Yes

2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Codebtor Column 2: Creditor
Name Mailing Address Name Check all schedules
that apply:
2:1 OD
Street 0 E/F
OG
City State Zip Code
2:2 Op
Street O E/F
OG
City State Zip Code
2.3 OD
Street O E/F
OG
City State Zip Code
2.4 Op
Street O E/F
OG
City State Zip Code
Official Form 206H Schedule H: Your Codebtors Page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:19-bk-06476-CPM Doc14 Filed 07/24/19 Page 12 of 12

Fill in this information to identify the case:

Debtorname Reliable Associates, Inc.

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

 

Case number (if known) 8:19-bk-06476
1 Check if this is an

amended filing

 

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors 12s

 

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.

| and signature

| am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)

Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

Amended Schedule

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
Other document that requires a declaration \

| declare under penalty of perjury that the foregoing is true NG rect. > (
2 V (/
Executedon July 24, 2019 4 \ / VAY oN ASL

{
Signature of individual Signing on behalf of debtor

 

OOOo0Oo0o0o000o

 

 

Melvin J Bell
Printed name

President
Position or relationship to debtor

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com Best Case Bankruptcy
